FILED

usc 2 2 2010
UNITED STATES DISTRICT COURT gje,k_ U.S_ D,-Sm.ct & Bankmptc
FOR THE DISTRICT OF COLUMBIA C°"Ff$ fm the Districtof Ca|umbl;
DAV[D RICHARDSON,
Plaintiff,

v_  Civil Action No.  3 0

HlLDA L. SOLIS, Secretary,
United States Department of Labor,

Defendant.
MEMORANDUM OPINION

This matter is before the Court on plaintiffs application to proceed in forma pauperis and
pro se complaint. The Court will grant the application, and will dismiss this action with
prejudice.

Plaintiff, formerly an employee of the United States Department of Labor, alleges that he
was "demoted . . . from a Salary Grade Position GS-l3 to a Salary Grade of GS-9 Step-l ‘with
loss of pay effective immediately"’ in l978 in violation of the Civil Service Reform Act and its
implementing regulations. Compl. at 2 (page numbers designated by the Court). He demands "a
judgment in his favor, granting him the difference between the pay [he] received . . . and the pay
[he] would have [received] each year from 1978 Salary Grade GS-l3 Position through the
present date." Id. at 5.

Generally, a plaintiff is expected to "present in one suit all the claims for relief that he
may have arising out of the same transaction or occurrence." U.S. Ina'us., Inc. v. Blake Const.
C0., Inc., 765 F.Zd 195, 205 (D.C. Cir. 1985) (citation omitted). Under the doctrine of res

jua'icata, a prior judgment on the merits of a plaintiff' s claim bars the relitigation of the claim

and any other claims that could have been submitted to the Court. Allen v. McCurry, 449 U.S.
90, 94 (1980) (res judicata bars not only those issues that were previously litigated, but also
those that could have been but were not raised); I.A.M. Nat ’l Pension Funa' v. Indus. Gear Mfg.
C0., 723 F.2d 944, 949 (D.C. Cir. 1983) (noting that res judicata "forecloses all that which might
have been litigated previously"). lt appears that plaintiff already has raised a claim pertaining to
his demotion in 1978 and that the Court has ruled against him. See Richardson v. U.S. Dep ’t of
Labor, No. 01-1885 (EGS) (D.D.C. Nov. 30, 2001) ("To the extent that plaintiff appears now to
allege a claim under the CSRA, which was not asserted in his 1999 complaint, but which is based
upon thesame factual allegations as were at issue in that action, this claim is barred by res
judicata."); Rz'chardson v. Dep ’t of Labor, No. 99-2396 (EGS) (D.D.C. June 23, 2000).
Accordingly, because plaintiff’ s claim is barred by res judicata, the Court will dismiss this
action.

An Order consistent with this Memorandum is issued separately on this same date.

ft MM@V~

United States District Judge

Date: /,L/(Gv`g